 


113 HR 3059 IH: Biennial Budgeting and Appropriations Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3059 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mr. Whitfield (for himself, Mr. Stivers, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on Oversight and Government Reform and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide a biennial budget for the United States Government. 
 
 
1.Short titleThis Act may be cited as the Biennial Budgeting and Appropriations Act of 2013. 
2.Revision of timetableSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as follows: 
 
300.Timetable 
(a)In GeneralExcept as provided by subsection (b), the timetable with respect to the congressional budget process for any Congress (beginning with the One Hundred Fifteenth Congress) is as follows: 
 
 
 
First Session 
On or before:Action to be completed: 
First Monday in FebruaryPresident submits budget recommendations. 
February 15Congressional Budget Office submits report to Budget Committees. 
Not later than 6 weeks after budget submissionCommittees submit views and estimates to Budget Committees. 
April 1Budget Committees report concurrent resolution on the biennial budget. 
May 15Congress completes action on concurrent resolution on the biennial budget. 
May 15Biennial appropriation bills may be considered in the House. 
June 10House Appropriations Committee reports last biennial appropriation bill. 
June 30House completes action on biennial appropriation bills. 
October 1Biennium begins. 
 
 Second Session 
On or before:Action to be completed: 
February 15President submits budget review. 
Not later than 6 weeks after President submits budget reviewCongressional Budget Office submits report to Budget Committees. 
The last day of the sessionCongress completes action on bills and resolutions authorizing new budget authority for the succeeding biennium. 
(b)Special RuleIn the case of any first session of Congress that begins in any year during which the term of a President (except a President who succeeds himself) begins, the following dates shall supersede those set forth in subsection (a): 
 
 
 
First Session 
On or before:Action to be completed: 
First Monday in AprilPresident submits budget recommendations. 
April 20Committees submit views and estimates to Budget Committees. 
May 15Budget Committees report concurrent resolution on the biennial budget. 
June 1Congress completes action on concurrent resolution on the biennial budget. 
June 1Biennial appropriation bills may be considered in the House. 
July 1House Appropriations Committee reports last biennial appropriation bill. 
July 20House completes action on biennial appropriation bills. 
October 1Biennium begins.. 
3.Amendments to the Congressional Budget and Impoundment Control Act of 1974 
(a)Declaration of PurposeSection 2(2) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each year and inserting biennially. 
(b)Definitions 
(1)Budget resolutionSection 3(4) of such Act (2 U.S.C. 622(4)) is amended by striking fiscal year each place it appears and inserting biennium. 
(2)BienniumSection 3 of such Act (2 U.S.C. 622) is amended by adding at the end the following new paragraph: 
 
(12)The term biennium means the period of 2 consecutive fiscal years beginning on October 1 of any odd-numbered year.. 
(c)Biennial Concurrent Resolution on the Budget 
(1)Contents of resolutionSection 301(a) of such Act (2 U.S.C. 632(a)) is amended— 
(A)in the matter preceding paragraph (1) by— 
(i)striking April 15 of each year and inserting May 15 of each odd-numbered year; 
(ii)striking the fiscal year beginning on October 1 of such year the first place it appears and inserting the biennium beginning on October 1 of such year; and 
(iii)striking the fiscal year beginning on October 1 of such year the second place it appears and inserting each fiscal year in such period; 
(B)in paragraph (6), by striking for the fiscal year and inserting for each fiscal year in the biennium; and 
(C)in paragraph (7), by striking for the fiscal year and inserting for each fiscal year in the biennium. 
(2)Additional mattersSection 301(b) of such Act (2 U.S.C. 632(b)) is amended— 
(A)in paragraph (3), by striking for such fiscal year and inserting for either fiscal year in such biennium; and 
(B)in paragraph (7), by striking for the first fiscal year and inserting for each fiscal year in the biennium. 
(3)Views of other committeesSection 301(d) of such Act (2 U.S.C. 632(d)) is amended by inserting (or, if applicable, as provided by section 300(b)) after United States Code. 
(4)HearingsSection 301(e)(1) of such Act (2 U.S.C. 632(e)) is amended by— 
(A)striking fiscal year and inserting biennium; and 
(B)inserting after the second sentence the following: On or before April 1 of each odd-numbered year (or, if applicable, as provided by section 300(b)), the Committee on the Budget of each House shall report to its House the concurrent resolution on the budget referred to in subsection (a) for the biennium beginning on October 1 of that year.. 
(5)Goals for reducing unemploymentSection 301(f) of such Act (2 U.S.C. 632(f)) is amended by striking fiscal year each place it appears and inserting biennium. 
(6)Economic assumptionsSection 301(g)(1) of such Act (2 U.S.C. 632(g)(1)) is amended by striking for a fiscal year and inserting for a biennium. 
(7)Section headingThe section heading of section 301 of such Act is amended by striking annual and inserting biennial. 
(8)Table of contentsThe item relating to section 301 in the table of contents set forth in section 1(b) of such Act is amended by striking Annual and inserting Biennial. 
(d)Committee AllocationsSection 302 of such Act (2 U.S.C. 633) is amended— 
(1)in subsection (a)(1) by— 
(A)striking for the first fiscal year of the resolution, and inserting for each fiscal year in the biennium,; 
(B)striking for that period of fiscal years and inserting for all fiscal years covered by the resolution; and 
(C)striking for the fiscal year of that resolution and inserting for each fiscal year in the biennium; 
(2)in subsection (a)(5), by striking April 15 and inserting May 15; 
(3)in subsection (f)(1), by striking for a fiscal year and inserting for a biennium; 
(4)in subsection (f)(1), by striking first fiscal year and inserting either fiscal year of the biennium; 
(5)in subsection (f)(2)(A), by— 
(A)striking first fiscal year and inserting each fiscal year of the biennium; and 
(B)striking the total of fiscal years and inserting the total of all fiscal years covered by the resolution; and 
(6)in subsection (g)(1)(A), by striking April and inserting May. 
(e)Section 303 Point of Order 
(1)In generalSection 303(a) of such Act (2 U.S.C. 634(a)) is amended by striking for a fiscal year and inserting for a biennium and by striking the first fiscal year and inserting each fiscal year of the biennium. 
(2)Exceptions in the houseSection 303(b) of such Act (2 U.S.C. 634(b)) is amended— 
(A)in paragraph (1)(A), by striking the budget year and inserting the biennium; 
(B)in paragraph (1)(B), by striking the fiscal year and inserting the biennium; and 
(C)in paragraph (2), by inserting (or June 1 whenever section 300(b) is applicable). 
(3)Application to the senateSection 303(c)(1) of such Act (2 U.S.C. 634(c)) is amended by— 
(A)striking fiscal year and inserting biennium; and 
(B)striking that year and inserting each fiscal year of that biennium. 
(f)Permissible Revisions of Concurrent Resolutions on the BudgetSection 304 of such Act (2 U.S.C. 635) is amended— 
(1)by striking fiscal year the first two places it appears and inserting biennium; 
(2)by striking for such fiscal year; and 
(3)by inserting before the period for such biennium. 
(g)Procedures for Consideration of Budget ResolutionsSection 305(a)(3) of such Act (2 U.S.C. 636(b)(3)) is amended by striking fiscal year and inserting biennium. 
(h)Completion of House Committee Action on Appropriation BillsSection 307 of such Act (2 U.S.C. 638) is amended— 
(1)by striking each year and inserting each odd-numbered year (or, if applicable, as provided by section 300(b), July 1); 
(2)by striking annual and inserting biennial; 
(3)by striking fiscal year and inserting biennium; and 
(4)by striking that year and inserting each odd-numbered year. 
(i)Quarterly Budget ReportsSection 308 of such Act (2 U.S.C. 639) is amended by adding at the end the following new subsection: 
 
(d)Quarterly Budget ReportsThe Director of the Congressional Budget Office shall, as soon as practicable after the completion of each quarter of the fiscal year, prepare an analysis comparing revenues, spending, and the deficit or surplus for the current fiscal year to assumptions included in the congressional budget resolution. In preparing this report, the Director of the Congressional Budget Office shall combine actual budget figures to date with projected revenue and spending for the balance of the fiscal year. The Director of the Congressional Budget Office shall include any other information in this report that it deems useful for a full understanding of the current fiscal position of the Federal Government. The reports mandated by this subsection shall be transmitted by the Director to the Senate and House Committees on the Budget, and the Congressional Budget Office shall make such reports available to any interested party upon request.. 
(j)Completion of House Action on Regular Appropriation BillsSection 309 of such Act (2 U.S.C. 640) is amended— 
(1)by striking It and inserting Except whenever section 300(b) is applicable, it; 
(2)by inserting of any odd-numbered calendar year after July; 
(3)by striking annual and inserting biennial; and 
(4)by striking fiscal year and inserting biennium. 
(k)Reconciliation ProcessSection 310 of such Act (2 U.S.C. 641) is amended— 
(1)in subsection (a), in the matter preceding paragraph (1), by striking any fiscal year and inserting any biennium; 
(2)in subsection (a)(1), by striking such fiscal year each place it appears and inserting any fiscal year covered by such resolution; and 
(3)by striking subsection (f) and redesignating subsection (g) as subsection (f). 
(l)Section 311 Point of Order 
(1)In the houseSection 311(a)(1) of such Act (2 U.S.C. 642(a)) is amended— 
(A)by striking for a fiscal year and inserting for a biennium; 
(B)by striking the first fiscal year each place it appears and inserting either fiscal year of the biennium; and 
(C)by striking that first fiscal year and inserting each fiscal year in the biennium. 
(2)In the senateSection 311(a)(2) of such Act is amended— 
(A)in subparagraph (A), by striking for the first fiscal year and inserting for either fiscal year of the biennium; and 
(B)in subparagraph (B)— 
(i)by striking that first fiscal year the first place it appears and inserting each fiscal year in the biennium; and 
(ii)by striking that first fiscal year and the ensuing fiscal years and inserting all fiscal years. 
(3)Social security levelsSection 311(a)(3) of such Act is amended by— 
(A)striking for the first fiscal year and inserting each fiscal year in the biennium; and 
(B)striking that fiscal year and the ensuing fiscal years and inserting all fiscal years. 
(m)Maximum Deficit Amount Point of OrderSection 312(c) of the Congressional Budget Act of 1974 (2 U.S.C. 643) is amended— 
(1)by striking for a fiscal year and inserting for a biennium; 
(2)in paragraph (1), by striking first fiscal year and inserting either fiscal year in the biennium; 
(3)in paragraph (2), by striking that fiscal year and inserting either fiscal year in the biennium; and 
(4)in the matter following paragraph (2), by striking that fiscal year and inserting the applicable fiscal year. 
4.Amendments to rules of House of Representatives 
(a)Clause 4(a)(1)(A) of rule X of the Rules of the House of Representatives is amended by inserting odd-numbered after each. 
(b)Clause 4(a)(4) of rule X of the Rules of the House of Representatives is amended by striking fiscal year and inserting biennium. 
(c)Clause 4(b)(2) of rule X of the Rules of the House of Representatives is amended by striking each fiscal year and inserting the biennium. 
(d)Clause 4(b) of rule X of the Rules of the House of Representatives is amended by striking and at the end of subparagraph (5), by striking the period and inserting ; and at the end of subparagraph (6), and by adding at the end the following new subparagraph: 
 
(7)use the second session of each Congress to study issues with long-term budgetary and economic implications, which would include— 
(A)hold hearings to receive testimony from committees of jurisdiction to identify problem areas and to report on the results of oversight; and 
(B)by January 1 of each odd-number year, issuing a report to the Speaker which identifies the key issues facing the Congress in the next biennium.. 
(e)Clause 11(i) of rule X of the Rules of the House of Representatives is amended by striking during the same or preceding fiscal year. 
(f)Clause 4(e) of rule X of the Rules of the House of Representatives is amended by striking annually each place it appears and inserting biennially and by striking annual and inserting biennial. 
(g)Clause 4(f) of rule X of the Rules of the House of Representatives is amended— 
(1)by inserting during each odd-numbered year after the submission of budget by the President; 
(2)by striking fiscal year the first place it appears and inserting biennium; and 
(3)by striking that fiscal year and inserting each fiscal year in such ensuing biennium. 
(h)Clause 3(d)(2)(A) of rule XIII of the Rules of the House of Representatives is amended by striking five both places it appears and inserting six. 
(i)Clause 5(a)(1) of rule XIII of the Rules of the House of Representatives is amended by striking fiscal year after September 15 in the preceding fiscal year and inserting biennium after September 15 of the year in which such biennium begins. 
5.Amendments to title 31, United States Code 
(a)DefinitionSection 1101 of title 31, United States Code, is amended by adding at the end thereof the following new paragraph: 
 
(3)biennium has the meaning given to such term in paragraph (12) of section 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(12)).. 
(b)Budget Contents and Submission to the Congress 
(1)ScheduleThe matter preceding paragraph (1) in section 1105(a) of title 31, United States Code, is amended to read as follows: 
 
(a)On or before the first Monday in February of each odd-numbered year (or, if applicable, as provided by section 300(b) of the Congressional Budget Act of 1974), beginning with the One Hundred Fifteenth Congress, the President shall transmit to the Congress, the budget for the biennium beginning on October 1 of such calendar year. The budget transmitted under this subsection shall include a budget message and summary and supporting information. The President shall include in each budget the following:. 
(2)ExpendituresSection 1105(a)(5) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 years. 
(3)ReceiptsSection 1105(a)(6) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 years. 
(4)Balance statementsSection 1105(a)(9)(C) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium. 
(5)Government functions and activitiesSection 1105(a)(12) of title 31, United States Code, is amended in subparagraph (A), by striking the fiscal year and inserting each fiscal year in the biennium. 
(6)AllowancesSection 1105(a)(13) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium. 
(7)Allowances for unanticipated and uncontrollable expendituresSection 1105(a)(14) of title 31, United States Code, is amended by striking that year and inserting each fiscal year in the biennium for which the budget is submitted. 
(8)Tax expendituresSection 1105(a)(16) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium. 
(9)Estimates for future yearsSection 1105(a)(17) of title 31, United States Code, is amended— 
(A)by striking the fiscal year following the fiscal year and inserting each fiscal year in the biennium following the biennium; 
(B)by striking that following fiscal year and inserting each such fiscal year; and 
(C)by striking fiscal year before the fiscal year and inserting biennium before the biennium. 
(10)Prior year outlaysSection 1105(a)(18) of title 31, United States Code, is amended— 
(A)by striking the prior fiscal year and inserting each of the 2 most recently completed fiscal years,; 
(B)by striking for that year and inserting with respect to those fiscal years; and 
(C)by striking in that year and inserting in those fiscal years. 
(11)Prior year receiptsSection 1105(a)(19) of title 31, United States Code, is amended— 
(A)by striking the prior fiscal year and inserting each of the 2 most recently completed fiscal years; 
(B)by striking for that year and inserting with respect to those fiscal years; and 
(C)by striking in that year each place it appears and inserting in those fiscal years. 
(c)Estimated Expenditures of Legislative and Judicial BranchesSection 1105(b) of title 31, United States Code, is amended by striking each year and inserting each even numbered year. 
(d)Recommendations To Meet Estimated DeficienciesSection 1105(c) of title 31, United States Code, is amended— 
(1)by striking the fiscal year for the first place it appears and inserting each fiscal year in the biennium for; 
(2)by striking the fiscal year for the second place it appears and inserting each fiscal year of the biennium, as the case may be,; and 
(3)by striking that year and inserting for each year of the biennium. 
(e)Capital Investment AnalysisSection 1105(e)(1) of title 31, United States Code, is amended by striking ensuing fiscal year and inserting biennium to which such budget relates. 
(f)Supplemental Budget Estimates and Changes 
(1)In generalSection 1106(a) of title 31, United States Code, is amended— 
(A)in the matter preceding paragraph (1), by— 
(i)inserting and before February 15 of each even numbered year after Before July 16 of each year; and 
(ii)striking fiscal year and inserting biennium; 
(B)in paragraph (1), by striking that fiscal year and inserting each fiscal year in such biennium; 
(C)in paragraph (2), by striking 4 fiscal years following the fiscal year and inserting 4 fiscal years following the biennium; and 
(D)in paragraph (3), by striking fiscal year and inserting biennium. 
(2)ChangesSection 1106(b) of title 31, United States Code, is amended by— 
(A)striking the fiscal year and inserting each fiscal year in the biennium; and 
(B)inserting and before February 15 of each even numbered year after Before July 16 of each year. 
(g)Current Programs and Activities Estimates 
(1)The presidentSection 1109(a) of title 31, United States Code, is amended— 
(A)by striking On or before the first Monday after January 3 of each year (on or before February 5 in 1986) and inserting At the same time the budget required by section 1105 is submitted for a biennium; and 
(B)by striking the following fiscal year and inserting each fiscal year of such period. 
(2)Joint economic committeeSection 1109(b) of title 31, United States Code, is amended by striking March 1 of each year and inserting within 6 weeks of the President’s budget submission for each odd-numbered year (or, if applicable, as provided by section 300(b) of the Congressional Budget Act of 1974). 
(h)Year-Ahead Requests for Authorizing LegislationSection 1110 of title 31, United States Code, is amended by— 
(1)striking May 16 and inserting March 31; and 
(2)striking year before the year in which the fiscal year begins and inserting calendar year preceding the calendar year in which the biennium begins. 
6.Two-year appropriations; title and style of appropriations ActsSection 105 of title 1, United States Code, is amended to read as follows: 
 
105.Title and style of appropriations Acts 
(a)The style and title of all Acts making appropriations for the support of the Government shall be as follows: An Act making appropriations (here insert the object) for each fiscal year in the biennium of fiscal years (here insert the fiscal years of the biennium).. 
(b)All Acts making regular appropriations for the support of the Government shall be enacted for a biennium and shall specify the amount of appropriations provided for each fiscal year in such period. 
(c)For purposes of this section, the term biennium has the same meaning as in section 3(12) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(12)).. 
7.Multiyear authorizations 
(a)In GeneralTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following new section: 
 
316.Multiyear authorizations of appropriations 
(a)Point of Order 
(1) 
(A)It shall not be in order in the House of Representatives or the Senate to consider any measure that contains a specific authorization of appropriations for any purpose unless the measure includes such a specific authorization of appropriations for that purpose for not less than each fiscal year in one or more bienniums. 
(B)For purposes of this paragraph, a specific authorization of appropriations is an authorization for the enactment of an amount of appropriations or amounts not to exceed an amount of appropriations (whether stated as a sum certain, as a limit, or as such sums as may be necessary) for any purpose for a fiscal year. 
(2)Paragraph (1) does not apply with respect to an authorization of appropriations for a single fiscal year for any program, project, or activity if the measure containing that authorization includes a provision expressly stating the following: Congress finds that no authorization of appropriation will be required for [Insert name of applicable program, project, or activity] for any subsequent fiscal year.. 
(3)For purposes of this subsection, the term measure means a bill, joint resolution, amendment, motion, or conference report.. 
(b)Amendment to Table of ContentsThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding after the item relating to section 315 the following new item: 
 
 
Sec. 316. Multiyear authorizations of appropriations.. 
8.Government strategic and performance plans on a biennial basis 
(a)Strategic PlansSection 306 of title 5, United States Code, is amended— 
(1)in subsection (a), by striking September 30, 1997 and inserting September 30, 2016; 
(2)in subsection (b)— 
(A)by striking at least every three years and inserting at least every 4 years; and 
(B)by striking five years forward and inserting six years forward; and 
(3)in subsection (c), by inserting a comma after section the second place it appears and adding including a strategic plan submitted by September 30, 2016, meeting the requirements of subsection (a). 
(b)Budget Contents and Submission to CongressParagraph (28) of section 1105(a) of title 31, United States Code, is amended by striking beginning with fiscal year 1999, a and inserting beginning with fiscal year 2018, a biennial. 
(c)Performance PlansSection 1115 of title 31, United States Code, is amended— 
(1)in subsection (a)— 
(A)in the matter before paragraph (1) by striking an annual and inserting a biennial; 
(B)in paragraph (1) by inserting after program activity the following: for both years 1 and 2 of the biennial plan; 
(C)in paragraph (5) by striking and after the semicolon; 
(D)in paragraph (6) by striking the period and inserting a semicolon; and inserting and after the inserted semicolon; and 
(E)by adding after paragraph (6) the following: 
 
(7)cover each fiscal year of the biennium beginning with the first fiscal year of the next biennial budget cycle.; 
(2)in subsection (d) by striking annual and inserting biennial; and 
(3)in paragraph (6) of subsection (f) by striking annual and inserting biennial. 
(d)Managerial Accountability and FlexibilitySection 9703 of title 31, United States Code, relating to managerial accountability, is amended— 
(1)in subsection (a)— 
(A)in the first sentence by striking Beginning with fiscal year 1999, the and inserting Beginning with fiscal year 2018, the biennial and by striking annual; and 
(B)by striking section 1105(a)(29) and inserting section 1105(a)(28); 
(2)in subsection (e)— 
(A)in the first sentence by striking one or before years; 
(B)in the second sentence by striking a subsequent year and inserting for a subsequent 2-year period; and 
(C)in the third sentence by striking three and inserting four. 
(e)Pilot Projects for Performance BudgetingSection 1119 of title 31, United States Code, is amended— 
(1)in paragraph (1) of subsection (d), by striking annual and inserting biennial; and 
(2)in subsection (e), by striking annual and inserting biennial. 
(f)Strategic PlansSection 2802 of title 39, United States Code, is amended— 
(1)in subsection (a), by striking September 30, 1997 and inserting September 30, 2016; 
(2)in subsection (b), by striking at least every three years and inserting at least every 4 years; 
(3)by striking five years forward and inserting six years forward; and 
(4)in subsection (c), by inserting a comma after section the second place it appears and inserting including a strategic plan submitted by September 30, 2016, meeting the requirements of subsection (a). 
(g)Performance PlansSection 2803(a) of title 39, United States Code, is amended— 
(1)in the matter before paragraph (1), by striking an annual and inserting a biennial; 
(2)in paragraph (1), by inserting after program activity the following: for both years 1 and 2 of the biennial plan; 
(3)in paragraph (5), by striking and after the semicolon; 
(4)in paragraph (6), by striking the period and inserting ; and; and 
(5)by adding after paragraph (6) the following: 
 
(7)cover each fiscal year of the biennium beginning with the first fiscal year of the next biennial budget cycle.. 
(h)Committee Views of Plans and ReportsSection 301(d) of the Congressional Budget Act (2 U.S.C. 632(d)) is amended by adding at the end Each committee of the Senate or the House of Representatives shall review the strategic plans, performance plans, and performance reports, required under section 306 of title 5, United States Code, and sections 1115 and 1116 of title 31, United States Code, of all agencies under the jurisdiction of the committee. Each committee may provide its views on such plans or reports to the Committee on the Budget of the applicable House.. 
(i)Effective Date 
(1)In generalThe amendments made by this section shall take effect on September 30, 2016. 
(2)Agency actionsEffective on and after the date of enactment of this Act, each agency shall take such actions as necessary to prepare and submit any plan or report in accordance with the amendments made by it. 
9.Biennial appropriation bills 
(a)In the House of Representatives 
(1)Clause 2(a) of rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(3) 
(A)Except as provided by subdivision (B), an appropriation may not be reported in a general appropriation bill (other than a supplemental appropriation bill), and may not be in order as an amendment thereto, unless it provides new budget authority or establishes a level of obligations under contract authority for each fiscal year of a biennium. 
(B)Subdivision (A) does not apply with respect to an appropriation for a single fiscal year for any program, project, or activity if the bill or amendment thereto containing that appropriation includes a provision expressly stating the following: Congress finds that no additional funding beyond one fiscal year will be required and the [Insert name of applicable program, project, or activity] will be completed or terminated after the amount provided has been expended.. 
(C)For purposes of paragraph (b), the statement set forth in subdivision (B) with respect to an appropriation for a single fiscal year for any program, project, or activity may be included in a general appropriation bill or amendment thereto.. 
(2)Clause 5(b)(1) of rule XXII of the House of Representatives is amended by striking or (c) and inserting or (3) or 2(c). 
(b)In the Senate 
(1)Title III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.) (as amended by section 7(a)) is further amended by adding at the end the following: 
 
317.Consideration of biennial appropriation billsIt shall not be in order in the Senate in any odd-numbered year to consider any regular appropriation bill providing new budget authority or a limitation on obligations under the jurisdiction of the Committee on Appropriations for only the first fiscal year of a biennium, unless the program, project, or activity for which the new budget authority or obligation limitation is provided will require no additional authority beyond one year and will be completed or terminated after the amount provided has been expended.. 
(2)The table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding after the item relating to section 316 the following new item: 
 
 
Sec. 317. Consideration of biennial appropriation bills.. 
10.Assistance by Federal agencies to standing committees of the Senate and the House of Representatives 
(a)Information Regarding Agency Appropriations RequestsTo assist each standing committee of the House of Representatives and the Senate in carrying out its responsibilities, the head of each Federal agency which administers the laws or parts of laws under the jurisdiction of such committee shall provide to such committee such studies, information, analyses, reports, and assistance as may be requested by the chairman and ranking minority member of the committee. 
(b)Information Regarding Agency Program AdministrationTo assist each standing committee of the House of Representatives and the Senate in carrying out its responsibilities, the head of any agency shall furnish to such committee documentation, containing information received, compiled, or maintained by the agency as part of the operation or administration of a program, or specifically compiled pursuant to a request in support of a review of a program, as may be requested by the chairman and ranking minority member of such committee. 
(c)Summaries by Comptroller GeneralWithin thirty days after the receipt of a request from a chairman and ranking minority member of a standing committee having jurisdiction over a program being reviewed and studied by such committee under this section, the Comptroller General of the United States shall furnish to such committee summaries of any audits or reviews of such program which the Comptroller General has completed during the preceding six years. 
(d)Congressional AssistanceConsistent with their duties and functions under law, the Comptroller General of the United States, the Director of the Congressional Budget Office, and the Director of the Congressional Research Service shall continue to furnish (consistent with established protocols) to each standing committee of the House of Representatives or the Senate such information, studies, analyses, and reports as the chairman and ranking minority member may request to assist the committee in conducting reviews and studies of programs under this section. 
11.Report on two-year fiscal periodNot later than 180 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall— 
(1)determine the impact and feasibility of changing the definition of a fiscal year and the budget process based on that definition to a 2-year fiscal period with a biennial budget process based on the 2-year period; and 
(2)report the findings of the study to the Committees on the Budget of the House of Representatives and the Senate and the Committee on Rules of the House of Representatives. 
12.Special transition period for the 114th Congress 
(a)President’s Budget Submission for Fiscal Year 2016The budget submission of the President pursuant to section 1105(a) of title 31, United States Code, for fiscal year 2016 shall include the following: 
(1)An identification of the budget accounts for which an appropriation should be made for each fiscal year of the fiscal year 2016–2017 biennium. 
(2)Budget authority that should be provided for each such fiscal year for the budget accounts identified under paragraph (1). 
(b)Review and Recommendations of the Committees on AppropriationsThe Committee on Appropriations of the House of Representatives and the Senate shall review the items included pursuant to subsection (a) in the budget submission of the President for fiscal year 2016 and include its recommendations thereon in its views and estimates made under section 301(d) of the Congressional Budget Act of 1974 within 6 weeks of that budget submission. 
(c)Actions by the Committees on the Budget 
(1)The Committee on the Budget of the House of Representatives and the Senate shall review the items included pursuant to subsection (a) in the budget submission of the President for fiscal year 2016 and the recommendations submitted by the Committee on Appropriations of its House pursuant to subsection (b) included in its views and estimates made under section 301(d) of the Congressional Budget Act of 1974. 
(2)The report of the Committee on the Budget of each House accompanying the concurrent resolution on the budget for fiscal year 2016 and the joint explanatory statement of managers accompanying such resolution shall also include allocations to the Committee on Appropriations of its House of total new budget authority and total outlays (which shall be deemed to be made pursuant to section 302(a) of the Congressional Budget Act of 1974 for purposes of budget enforcement under section 302(f)) for fiscal year 2017 from which the Committee on Appropriations may report regular appropriation bills for fiscal year 2016 that include funding for certain accounts for each of fiscal years 2016 and 2017. 
(3)The report of the Committee on the Budget of each House accompanying the concurrent resolution on the budget for fiscal year 2016 and the joint explanatory statement of managers accompanying such resolution shall also include the assumptions upon which such allocations referred to in paragraph (2) are based. 
(d)GAO Programmatic Oversight Assistance 
(1)During the first session of the 114th Congress the committees of the House of Representatives and the Senate are directed to work with the Comptroller General of the United States to develop plans to transition program authorizations to a multi-year schedule. 
(2)During the 114th Congress, the Comptroller General of the United States will continue to provide assistance to the Congress with respect to programmatic oversight and in particular will assist the committees of Congress in designing and conforming programmatic oversight procedures for the fiscal year 2016–2017 biennium. 
(e)CBO Authorization ReportOn or before January 15, 2016, the Director of the Congressional Budget Office, after consultation with the appropriate committees of the House of Representatives and Senate, shall submit to the Congress a report listing (A) all programs and activities funded during fiscal year 2016 for which authorizations for appropriations have not been enacted for that fiscal year and (B) all programs and activities funded during fiscal year 2016 for which authorizations for appropriations will expire during that fiscal year, fiscal year 2017, or fiscal year 2018. 
(f)President’s Budget Submission for Fiscal Year 2017The budget submission of the President pursuant to section 1105(a) of title 31, United States Code, for fiscal year 2017 shall include an evaluation of, and recommendations regarding, the transitional biennial budget process for the fiscal year 2016–2017 biennium that was carried out pursuant to this section. 
(g)CBO Transitional ReportOn or before March 31, 2016, the Director of the Congressional Budget Office shall submit to Congress an evaluation of, and recommendations regarding, the transitional biennial budget process for the fiscal year 2016–2017 biennium that was carried out pursuant to this section. 
13.Effective dateExcept as provided by sections 8, 11, and 12, this Act and the amendments made by it shall take effect on January 1, 2017, and shall apply to budget resolutions and appropriations for the biennium beginning with fiscal year 2018. 
 
